Citation Nr: 1409068	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 2004 to January 2008.  He died in April 2010.  The appellant seeks surviving spouse benefits.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 2013, the appellant testified during a hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Further development is needed to ensure a complete record prior to deciding the appellant's claim.

The appellant claims that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed to his death.

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).  

Initially, the Board notes that there may be outstanding VA medical records pertinent to the appeal.  On an authorization form received in March 2011, the appellant stated that the Veteran had scheduled a check-up appointment at the Perry Point VA Medical Center (VAMC) prior to his death but cancelled it, and she was unsure whether he had been treated there prior to that time.  There is no indication that records were requested from the Perry Point VAMC.  As any existing records may be pertinent to the appeal, an attempt should be made to obtain them.

The certificate of death shows that the Veteran died of multiple injuries.  Records from the fire department show that he was riding a motorcycle when he collided with an automobile, that he was unconscious when emergency medical technicians arrived, and he was transferred to the hospital.  Records from the hospital show that attempts at resuscitation were unsuccessful and he was pronounced dead.  A news release from the police department shows that the Veteran had been operating his motorcycle in a reckless manner, riding only on the rear wheel prior to arriving at an intersection, where he brought the front wheel down and began braking in an attempt to stop for the red traffic signal, but was unable to stop and struck a car making a left turn.  The initial investigation indicated that excessive speed and reckless driving on the part of the Veteran contributed to the crash.

The Veteran was service-connected for PTSD rated at 10 percent.  That rating was based mainly on an October 2009 VA examination report showing complaints of disturbing dreams and avoidance of issues that upset him, a diagnosis of mild PTSD and a global assessment of functioning (GAF) score of 62.  A GAF score between 61 and 70 indicates some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. 1994 (DSM-IV).  That examination also revealed diagnoses of substance abuse and dependence, which the examiner stated would be difficult to separate out from the symptoms of PTSD.

In support of her claim, the appellant submitted two lay statements and a March 2012 opinion from a private physician.  The physician noted the statements from the Veteran's wife and sister, which noted his aggressive, erratic, and violent behavior, including drinking and driving and driving at high speeds.  The physician cited to studies showing a link between PTSD and substance abuse, impulsive behaviors, risky behaviors, and suicide.  The physician then opined that the Veteran's PTSD and substance use disorder were significant contributing factors to his demise.

After obtaining any existing VA medical records, the Veteran's claims file should be forwarded to a VA examiner for an opinion on whether the Veteran's service-connected PTSD contributed substantially or materially to cause his death.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Perry Point VAMC since the Veteran's discharge in January 2008 until his death in April 2010.

2.  Then, arrange for the Veteran's claims file to be reviewed by a VA examiner for an opinion on the role, if any, service-connected PTSD had on his death.  The examiner must review the claims folder and must note that review in the report.  The examiner must provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  The examiner must provide a rationale for all opinions expressed.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

